       Case 2:20-cv-00275-TOR      ECF No. 11   filed 01/04/21   PageID.34 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BERKLEY INSURANCE
      COMPANY, a Delaware corporation,             NO: 2:20-CV-0275-TOR
 8
                                Plaintiff,         ORDER ON STIPULATION OF
 9                                                 DISMISSAL WITHOUT PREJUDICE
            v.
10
      N&N EXCAVATION, LLC, a
11    Washington limited liability company;
      and FRANK T. NEKICH,
12
                                Defendants.
13

14
           BEFORE THE COURT is the parties’ Stipulation of Dismissal Without
15
     Prejudice (ECF No. 10). The stipulation was submitted for consideration without
16
     oral argument. The Court, having reviewed the file and the records therein, is fully
17
     informed.
18
           The parties’ stipulation provides for dismissal of this action without
19
     prejudice and with each party bearing their own costs and attorneys’ fees.
20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 2:20-cv-00275-TOR      ECF No. 11    filed 01/04/21   PageID.35 Page 2 of 2




 1   According to Rule 41(a)(1)(A)(i), the plaintiff may dismiss an action by filing a

 2   notice of dismissal before an answer or motion for summary judgment is filed.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(i) and the parties’ stipulation, this action is

 5   DISMISSED without prejudice and with each party bearing their own costs and

 6   attorneys’ fees.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED January 4, 2021.

10

11                                  THOMAS O. RICE
                                 United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
